DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 06/17/2022. Claims 1-7 and 10-22 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 10-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-7, 10-21 are drawn to a method which is within the four statutory categories (i.e. process).  Claim 22 is drawn to a system which is within the four statutory categories (i.e. machine).

Step 2A, Prong 1:
Claim 1 has been amended now to recite “recording, for each x-ray image dataset, at least one measured value describing a competency value based on an interaction of a user with an operating device assigned to the display device, wherein the competency value describes a user-specific or user group- specific user competency in respect of an evaluation of the recorded x-ray images by the user; determining the competency relationship describing a recording parameter - dependent competency value based on the measured values; and determining a dose-minimizing value for the dose related recording parameter for the examination process using the competency relationships; wherein the user is given a same evaluation task for all x-ray image datasets of the plurality of x-ray image datasets, wherein the operating device receives user-side solution data from the user, and wherein discovery of a target object is set as the evaluation task and/or a discovery time until the target object is discovered in the x-ray image dataset and/or an error rate are used as the competency value.”
Claim 13 recites “recording, for each x-ray image dataset of a plurality of x-ray image datasets, at least one measured value describing a competency value based on an interaction of a user with an operating device assigned to a display device, wherein the competency value describes a user-specific or user group-specific user competency in respect of an evaluation of the recorded x-ray images by the user; determining a competency relationship describing a recording parameter- dependent competency value based on the measured values, which links the competency value with at least one recording parameter of the at least one recording parameters to be selected; and determining, using the determined competency relationship, a dose-minimizing value for the recording parameter for the examination process.”
Claim 22 has been amended now to recite “record, for each x-ray image dataset, at least one measured value describing a competency value based on an interaction of a user with an operating device, wherein the competency value describes a user-specific or user group-specific user competency in respect of an evaluation of the recorded x-ray images by the user; determine a competency relationship to be used as a basis for selecting a dose-related recording parameter for an examination process for recording a timed series of x-ray images as an x-ray image dataset of a patient of an x-ray device, the competency relationship describing a recording parameter-dependent competency value based on the measured values and determine a dose-minimizing value for the dose-related recording parameter for the examination process using the competency relationship”
These limitations correspond to certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The claim limitations are directed to certain methods of organizing human activities based on managing personal behavior and interactions between people regarding determining a competency relationship to be used as a basis for selecting dose-related recording parameter and determining a dose-minimizing value for the dose-related recording parameter for the examination process using the competency relationship”, by the user following rules/instructions. The current specification recites: “Because measured values for different recording parameters and image content parameters are present, the corresponding competency relationships that are desired are able to be determined. The competency relationships may be determined in a different form, wherein, e.g., a quantitative, functional competency relationship is defined. Look-up tables and the like are also conceivable however.” In par. 18. Therefore, the user can make this determination using look-up tables.
The mere nominal recitation of a generic control device of a generic x-ray device does not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Claims 2-7, 10-12 and 14-21 are ultimately dependent from Claims 1, 13 and include all the limitations of Claims 1 and 13. Therefore, claims 2-7, 10-12 and 14-21 recite the same abstract idea. Claims 2-7, 10-12 and 14-21 describe further limitations determining competency relationship. These are all just further describing the abstract idea recited in claims 1 and 13, without adding significantly more.  

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “displaying, by a display device, a plurality of x-ray image datasets corresponding to different recording parameters and/or having different image contents described by image content parameters”, “operating devices”, “an x-ray device comprising: a control device”, “a medical instrument”, “(using) a control device to:  display a plurality of x-ray image datasets corresponding to different recording parameters and/or having different image contents described by image content parameters; record, for each x-ray image dataset, at least one measured value describing a competency value based on an interaction of a user with an operating device, wherein the competency value describes a user-specific or user group-specific user competency in respect of an evaluation of the recorded x-ray images by the user; and determine a competency relationship to be used as a basis for selecting a dose-related recording parameter for an examination process for recording a timed series of x-ray images as an x-ray image dataset of a patient of an x-ray device, the competency relationship describing a recording parameter-dependent competency value based on the measured values.” And, based on the amendments, “using the x-ray device to record each x-ray image dataset”, “using control device to determine the competency relationship and a dose-minimizing value…”. 
These additional elements are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The x-ray device comprising a control device is recited in the claims at a high-level of generality (i.e., as performing generic computer function of recording/displaying data) such that it amounts no more than mere instructions to apply the exception using generic computer components. The current specification describes the x-ray devices as “X-ray devices are employed for a plurality of medical issues in processes for examining patients.” In par. 3. 
Claims 1, 13 and 22 have been amended now to recite “conducting, by the x-ray device, the examination process of the patient using the dose-minimizing value”, and this additional element correspond to insignificant extra solution activity, similar to one of the examples given in the MPEP, “Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016)” (see MPEP 2106.05(g)).
Claims also recite other additional limitations beyond abstract idea, including functions such as displaying/recording data from/to a database (mere data gathering), and these functions are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a control device to determine a competency relationship amounts to no more than mere instructions to apply the exception using a generic computer component. These limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). Claims also recite other additional limitations beyond abstract idea, these limitations – including functions such as displaying/recording datasets– are well-understood, routine and conventional activities (see MPEP 2106.05 (d)), which do not provide significantly more to an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, claims 1-7, 10-22 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that various acts of the method are performed by the x-ray device (or control device of the x-ray device), such as, determining, by the control device, a dose-minimizing value for the dose related parameter for the examination process using the competency relationship, and conducting, by the x-ray device, the examination process of the patient using the dose-minimizing value. Applicant continues that the claimed method provides a specific improvement in the imaging of a patient.
Determining, by the control device, a dose-minimizing value provides a specific improvement in the imaging: In response to Applicant’s argument about the method steps performed by the control device, Examiner submits that determining steps done by the control device correspond to a generic device performing generic computer functions, i.e. the dose regulation unit of the control device determining a competency relationship and a dose-minimizing value based on the competency relationship. The current specification recites: 
“The control unit 14 further has an automatic dose regulation unit 18, which carries out the general dose regulation on a current patient and examination process, in the present example taking into consideration the competency relationships for better fulfillment of the ALARA principle. Naturally the automatic dose regulation unit 18 may include further functional subunits, in particular including a superimposed subunit for adapting recording parameters determined to the actual given patient thickness to be irradiated. [0096]   A method described herein may also be present in the form of a computer program, which implements the method on the control device 14 when it is executed on the control device 14. Likewise an electronically-readable data medium with electronically- readable control information stored thereon may be present, which includes at least one described computer program and is embodied in such a way that, when the data medium is used in the control device 14 of the x-ray device 4, it carries out a described method. [0097]   Overall the subject matter described here thus gives the opportunity to obtain relationships at the x-ray device 4 itself for optimal dose minimization at a patient 9 in a short test, which are then used within the x-ray device 4 itself for an automatic dose regulation, which allow a further reduction of the patient dose and are thus suitable for an improved fulfillment of the ALARA principle.”. 
Therefore, using a control device to determine a competency relationship describing a recording parameter-dependent user’s competency value based on the measured values and determining a dose-minimizing value using the competency relationship amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the additional element of using a control device to make determinations (calculations) does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea.
Conducting, by the x-ray device, the examination process provides a specific improvement in the imaging: In response to Applicant’s argument about the method step of conducting the examination process by the x-ray device performed by the control device providing a specific improvement in the imaging, Examiner submits that this additional element correspond to insignificant extra solution activity, similar to one of the examples given in the MPEP, “Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016)” (see MPEP 2106.05(g)).
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626